PER CURIAM.
Upon review of the briefs and record on appeal, we find the appellant has failed to demonstrate reversible error; therefore, the judgments appealed are affirmed. However, we remand this cause to the trial court to correct imperfections in the sentence.
The written judgment and sentence recites that appellant was sentenced to a term of five years imprisonment on count I (conspiracy to traffic in methaqualone in excess of two hundred grams) and to ten years imprisonment on count II (delivery of meth-aqualone). Since the record of the sentencing hearing indicates that the court sentenced appellant to ten years imprisonment on count I and five years imprisonment on count II, the written judgment and sentence must be corrected to conform with the court’s oral pronouncement at sentencing.
Remanded for correction of the sentence, otherwise, affirmed. Appellant need not be present for this purpose.
HOBSON, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.